Mollison, Judge:
The above-entitled cases were submitted for decision upon stipulation of counsel upon the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the bamboo blinds and sets of hardware accessories involved, and that such value in each case is the invoice unit value, which includes the cost of 3 cents (United States currency) of each set of hardware accessories accompanying eaeh bamboo blind.
Judgment will issue accordingly.